DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7, 12, 13, objected to because of the following informalities:  
Re claim 1, fourth paragraph; claim 7, second to last paragraph; claim 12, second to last paragraph; and claim 13, the claims should be amended: "…wherein the at least one of the output voltage, current, and frequency of the generator dropping below the predetermined value or having the observed rate of change is caused by…" or similar correction to ensure consistent reference to the previous limitation and elements, and to prevent potential issues with antecedent basis. Additionally, claim 12, second to last paragraph (two lines earlier than the above recitation), should further be amended: "…when at least one of an output voltage, current, and frequency of the baseline power of the generator drops below a predetermined value or has an observed rate of change…" or similar correction to properly introduce and refer to the elements and avoid potential issues with antecedent basis.
In general, it is also advised that claim language is given its broadest reasonable interpretation, and that as currently drafted the claim limitations may encompass systems broader than what was intended. It is noted for example: specific physical construction and circuit arrangements are not assumed unless explicitly recited with sufficient detail (a "module" for example is usually taken as a generic non-structural term referring to a grouping of components unless further common housing/arrangement/construction is explicit); functional .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4-10, 12-15, 17-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaguchi (US2015/0338868).
Re claim 1, Takaguchi teaches a method of providing electrical power (see Figs. 10-11), the method comprising: 
providing a hybrid generator system (see system of Figs. 10-11; note [0074], [0079-0082]: the control and associated components from earlier Figs. 1-3/5-6 and Figs. 8-9 are incorporated in Fig. 10 and the details of the corresponding features are discussed with respect to the earlier figures) comprising a generator (first power generator <2a>) and an energy storage module (first storage battery <3a>, frequency stabilizing apparatus <101>; note under broadest reasonable interpretation a "module" generally is understood as a non-structural term and does not require specific physical structure/housing/construction unless explicitly recited), the energy storage module comprising a battery (charger/discharger <83b> such as electric double layer capacitor, see [0064], [0074], Figs. 8, 10 regarding details of the storage battery structure as also applied to system of Fig. 10), an inverter (power converter <83a>, see [0064] regarding inverter operation and electrical connection/communication with battery) in communication with the battery, and a controller (frequency stabilizing apparatus <101> including control block unit <121>, and demand and supply controller <6>; see [0035-0037], [0074-0075], [0080-0081], Figs. 1, 10-11, regarding control devices of the system incorporated to perform the combined power and frequency control) that is operable to receive and transmit information from the inverter, the battery, and the generator (see [0035-0037], [0074-0075], 
continuously monitoring a baseline power being distributed by the generator at a predefined normal operating status, wherein the baseline power includes at least one of an output voltage, current, and frequency (see [0060-0062], [0065-0068], [0080-0081], [0093], Figs. 8-9, 10-11 regarding monitoring frequency of power being output by the generators in the isolated island state, i.e. when generator supply meets demand before any sharp load fluctuation as described in [0060-0062]); 
increasing an amount of supplemental power being distributed by the energy storage module based on at least one of the output voltage, current, and frequency of the generator dropping below a predetermined value or based on an observed rate of change of at least one of the output voltage, current, and frequency of the generator (see [0060-0062], [0065-0068], [0080-0082], [0093], Figs. 8-9, 10-11, 15A-D, regarding increasing battery power output based on monitored frequency being below a reference frequency), wherein the generator dropping below the predetermined value or having the observed rate of change is caused by a variable load on the generator which produces an amount of deflection in a waveform of current and frequency in the baseline power, wherein increasing the amount of supplemental power being distributed by the energy storage module reduces the amount of deflection in the waveform of current and frequency in the baseline power (see Takaguchi: [0060-0062] regarding variable load/sharp load fluctuation/demand fluctuation causing instability to isolated island where generator is supplying the load, limited response speed of generator and instability of 
monitoring the at least one of the output voltage, current, and frequency of the generator for a return to the predefined normal operating status (see [0060-0062], [0065-0068], [0080-0082], [0093], Figs. 8-9, 10-11, 15A-D regarding monitoring frequency of power being output by the generators, including when frequency matches reference frequency when power system is stabilized again), and wherein increasing the amount of supplemental power being distributed by the energy storage module reduces a reaction time to return to the predefined normal operating status as compared to an amount of time required to return to 
reducing or terminating the amount of supplemental power being distributed by the energy storage module as the generator returns to the predefined normal operating status (see [0060-0062], [0065-0068], [0080-0082], [0092], [0093], Figs. 8-9, 10-11, 15A-D, regarding battery power output decreasing or stopping based on monitored frequency becoming closer and equal to the reference frequency when the system is stabilized). See Takaguchi: [0033-0044], [0060-0068], [0074-0082], [0084-0087], [0092], [0093], Figs. 1-3, 8-11, 12A-D, 15A-D. It is also noted that a variety of other prior art systems having batteries outputting to compensate output power from generators in response to load changes would also potentially anticipate the limitations under broadest reasonable interpretation and given the inherent function of a standard generator. See also Algrain (US2014/0159365) and Hunt (US2016/0359328), cited below, as other examples of such systems anticipating the claim limitations and having features relevant to the disclosed embodiments.
Re claim 2, Takaguchi teaches the method of providing electrical power of claim 1, further comprising: determining a type of a power supply (see Takaguchi: [0062], [0110-0114], Fig. 21 regarding isolated island system <5> having other power supplies connected thereto, 
Re claim 4, Takaguchi teaches the method of providing electrical power of claim 1, further comprising: manually increasing or decreasing the amount of supplemental power distributed by the energy storage module via a human machine interface (see Takaguchi: [0039-0041], [0045-0047], [0078-0082], Figs. 1-3 regarding manual rewriting of rate limit value by keyboard/touch panel which controls increasing/decreasing rate of power provided by storage battery).
Re claim 5, Takaguchi teaches the method of providing power of claim 1, wherein the baseline power provided by the generator increases based on at on at least one of the output voltage, current, and frequency of the generator dropping below the predetermined value or based on the observed rate of change of at least one of an output voltage, current, and frequency of the generator (see Takaguchi: [0035-0036], [0060-0062], [0093], Figs. 15A-D regarding increased load demand resulting in increased generator output and also decreased 
Re claim 6, Takaguchi teaches the method of providing power of claim 1, further comprising: providing the variable load to the hybrid generator system, wherein the variable load results in at least one of the output voltage, current, and frequency of the generator to decrease (see Takaguchi: [0035], [0060-0062], [0093], Figs. 15A-D regarding power demand/load from the isolated island system being supplied by the generator causing change in power balance and drop in frequency).
Re claim 7, Takaguchi teaches a method of providing electrical power (see Figs. 10-11), the method comprising: 
providing a generator (first power generator <2a>) and an energy storage module (first storage battery <3a>, frequency stabilizing apparatus <101>), the energy storage module comprising at least one battery (charger/discharger <83b> such as electric double layer capacitor, see [0064], [0074], Figs. 8, 10 regarding details of the storage battery structure as also applied to system of Fig. 10), an inverter (power converter <83a>, see [0064], Fig. 8 regarding inverter operation and connection with battery) in communication with the at least one battery, and a controller (frequency stabilizing apparatus <101> including control block unit <121>, and demand and supply controller <6>; see [0035-0037], [0074-0075], [0080-0081], Figs. 1, 10-11, regarding control devices of the system) that is operable to receive and transmit information from the battery, the inverter, and the generator (see [0035-0037], [0074-0075], [0079-0082], Figs. 10-11 regarding control devices sending and receiving control information to monitor and control first storage battery components and generator); 

determining a type of a power supply based on a response of the power supply to a demand from the energy storage module (see Takaguchi: [0062], [0110-0114], Fig. 21 regarding isolated island system <5> having other power supplies connected thereto, such as regenerable energy sources and additional generators <2b> and battery <3b>; see Takaguchi: [0064], [0068] regarding power commands to charge first storage battery, i.e. demand, and Takaguchi: [0112], [0118-0119], [0121-0123], Figs. 21-22 regarding generally determining characteristic/type of power supplies connected to the isolated island system based on feedback information from the system in response such as if abnormal; note that as currently drafted the claim does not provide any context for the power supply, define what kind of type is referred to, or require any actual operation based on determining the type; see also alternative rejection below); 
continuously monitoring a baseline power of the electric power, wherein the baseline power is distributed by the generator at a predefined normal operating status, wherein the baseline power includes at least one of an output voltage, current, and frequency of the generator  (see [0060-0062], [0065-0068], [0080-0081], [0093], Figs. 8-9, 10-11 regarding monitoring frequency of power being output by the generators in the isolated island state, i.e. when generator supply meets demand before any sharp load fluctuation as described in [0060-0062]); 

monitoring the at least one of the output voltage, current and frequency of the generator for a return to the predefined normal operating status (see [0060-0062], [0065-0068], [0080-0082], [0093], Figs. 8-9, 10-11, 15A-D regarding monitoring frequency of power being output by the generators, including when frequency matches reference frequency), and wherein increasing the amount of supplemental power being distributed by the energy storage module reduces a reaction time to return to the predefined normal operating status as compared to an amount of time required to return to the predefined normal operating status 
Re claim 8, as best understood, Takaguchi teaches the method of providing electrical power of claim 7, wherein the generator comprises an internal combustion engine (see Takaguchi: [0061] regarding generators being internal combustion power generators), wherein the adjusting of the operational parameter of the generator includes throttling the internal combustion engine (the further recitation does not limit scope of the claim since it describes details of the contrasting system, not the presently claimed system of its operations; note also generally Takaguchi: [0061] regarding general manner of changing combustion power generator output alone in response to load increase or decrease).
Re claim 9, as best understood, Takaguchi teaches the method of providing electrical power of claim 7, wherein the energy storage module receives electrical power from at least one of the generator, a public utility, a turbine, and a photovoltaic array (see Takaguchi: [0004], [0046-0047], [0060], [0064], [0082], Figs. 10-11 regarding connection of storage battery with the generator, isolated island system/public utility, and other wind power/solar power in the power system, and operation to charge battery with power from the sources).
Re claim 10, as best understood, Takaguchi teaches the method of providing electrical power of claim 7, further comprising: manually increasing or decreasing the amount of 
Re claim 12, Takaguchi teaches a hybrid generator system (see Figs. 10-11) comprising: 
an energy storage module (first storage battery <3a>, frequency stabilizing apparatus <101>) comprising at least one battery (charger/discharger <83b> such as electric double layer capacitor of first storage battery <3a>, see [0064], [0074], Figs. 8, 10 regarding details of the storage battery structure as also applied to system of Fig. 10) for receiving, storing and distributing supplemental electrical power, and a controller (frequency stabilizing apparatus <101> including control block unit <121>, and demand and supply controller <6>; see [0035-0037], [0074-0075], [0080-0081], Figs. 1, 10-11, regarding control devices of the system incorporated to perform the combined power and frequency control); 
a generator (first power generator <2a>, see Figs. 1, 10-11 regarding electrical connection with battery) in communication with the energy storage module, wherein the generator is configured to distribute a baseline electrical power at a predefined normal operating status (see Takaguchi: [0060-0062] regarding power being output by the generators in the isolated island state, i.e. when generator supply meets demand before any sharp load fluctuation); and 
an inverter (power converter <83a>, see [0064], Figs. 8, 10 regarding inverter operation and connection for discharging and charging current from/to battery, i.e. bidirectional, with connected generator) in communication with the at least one battery, wherein the inverter 
the controller being operable to receive and transmit information from the inverter, the battery, and the generator (see [0035-0037], [0074-0075], [0079-0082], Figs. 10-11 regarding control devices sending and receiving control information to monitor and control first storage battery components and generator). See Takaguchi: [0033-0044], [0060-0068], [0074-0082], [0084-0087], [0092], [0093], Figs. 1-3, 8-11, 12A-D, 15A-D. See also discussion of claim 1 regarding similar limitations and specific discussion of the effects of Takaguchi's system in relation to the claim recitation.
Re claim 13, Takaguchi teaches the hybrid generator system of claim 12, wherein the controller is operable to monitor operating functions of the generator and automatically provides the supplemental electrical power from the energy storage module to the generator when the generator drops below the predetermined value or has the observed rate of change (see [0060-0062], [0065-0068], [0080-0082], [0093], Figs. 8-9, 10-11, 15A-D, regarding increasing battery power output based on generator response to changes in demand and monitored frequency being below a reference frequency), and wherein providing the amount of supplemental power with the energy storage module reduces a reaction time to return to the predefined normal operating status as compared to an amount of time required to return to the predefined normal operating status following an adjusting of an operational parameter of the generator (see Takaguchi: [0060-0062], [0084-0087], [0092], Figs. 12A-D, Figs. 15A-D, and specific discussion of claim 1 above for details of faster recovery time for system frequency with the battery assisted response to sharp load changes).
Re claim 14, Takaguchi teaches the hybrid generator system of claim 12, wherein the controller comprises a programmable controller that is operable to receive a required output value for the system (see Takaguchi: [0039-0041], [0045-0047], [0065-0068], [0078-0082], Figs. 1-3, 8-9, 10-11 regarding programmable control block receiving manual rewriting information of rate limit value by keyboard/touch panel to control output of the battery, and also generally receiving reference frequency value for the system).
Re claim 15, Takaguchi teaches the hybrid generator system of claim 14, wherein the required output value comprises at least one of the voltage, current, and frequency of the baseline electrical power (see Takaguchi: [0065-0068], [0078-0082], Figs. 8-9 regarding control 
Re claim 17, Takaguchi teaches the hybrid generator system of claim 12, wherein the generator is at least one of a controlled energy resource or a non-controlled energy resource (see Takaguchi: [0035], Fig. 1 regarding control of generator; note as drafted the terms are not defined and also effectively not-limiting if opposite limitations are required in the alternative).
Re claim 18, Takaguchi teaches the hybrid generator system of claim 12, wherein the controller is operable to determine a type of a power supply (see Takaguchi: [0062], [0110-0114], Fig. 21 regarding isolated island system <5> having other power supplies connected thereto, such as regenerable energy sources and additional generators <2b> and battery <3b>) based on a response of the power supply to a demand from the energy storage module (see Takaguchi: [0064], [0068] regarding power commands to charge first storage battery, i.e. demand, and Takaguchi: [0112], [0118-0119], [0121-0123], Figs. 21-22 regarding generally determining characteristic/type of power supplies connected to the isolated island system based on feedback information from the system in response such as if abnormal; note that as currently drafted the claim does not provide any context for the power supply, define what kind of type is referred to, or require any actual operation based on determining the type; see also alternative rejection below).
Re claim 20, Takaguchi teaches the hybrid generator system of claim 12, wherein the hybrid generator system is configured to be integrable with at least one external device (see Takaguchi: [0113-0115], Fig. 21 regarding general ability to integrate system with other generators and batteries connected to isolated island system), wherein the at least one .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 18 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Takaguchi in view of Fontana (US2014/0306526).
Re claim 2, Takaguchi teaches the method of providing electrical power of claim 1, the system further comprising electrical connection with additional power supplies (see Takaguchi: [0062], [0064], [0068], [0110-0114], Fig. 21 regarding isolated island system <5> having other power supplies connected thereto, such as regenerable energy sources and additional generators <2b> and battery <3b>) operating to provide charging power demanded by the battery. Although Takaguchi does not explicitly discuss analyzing and differentiating between different kinds of power supplies connected to the system, Fontana teaches that it is known in the art of power supply systems providing power from multiple sources to determine a type of a power supply in communication with the hybrid generator system based on the power supply's power provided to the system (see Fontana: [0013], [0022], Fig. 1 regarding identifying characteristics and types of power sources based on power input to the system; note that as currently drafted the claim does not provide any context for the power supply, define what kind of type is referred to/being determined, or require any actual operation based on determining the type). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takaguchi to incorporate the teachings of Fontana by providing operation to determine type of a power supply which is supplying power to the system and battery for purposes of enabling optimization of power supply control or prioritization depending on the type of supplies providing power (see Fontana: [0022-0023], [0032]).
Re claim 7, Takaguchi teaches the recited method (see specific discussion of claim 7 above for mapping of limitations), and although Takaguchi does not explicitly discuss analyzing and differentiating between different kinds of power supplies connected to the system, the 
Re claim 18, the further recited limitations essentially correspond to the limitations recited in claim 2 and are rejected by the same reasoning applied above.

Claims 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaguchi in view of Williams (US2011/0148209).
Re claim 11
Re claim 16.
Claims 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaguchi in view of Zhang (US2020/0243813).
Re claim 19
Re claim 21, Takaguchi teaches the hybrid generator system of claim 12, but does not explicitly discuss the actual physical construction of the storage battery and associated controller controlling the inverter and coordinating with rest of the system (see Takaguchi: [0064-0065], Fig. 8 regarding general components of the storage battery <83> and its control units; note the diagram is purely functional/electrical and there is no actual discussion of physical embodiment of these components in Takaguchi). Zhang, however, teaches that it is known in the art of energy storage systems providing AC power support for other power sources/loads to design the energy storage module such that it is moveable and positionable via a plurality of lift points, wherein the plurality of lift points include at least one of a plurality of lifting eyes or a plurality of forklift pockets (see Zhang: [0030-0031], [0033], [0044], [0051], [0060], Figs. 1-4 regarding construction of energy storage device <100> including battery bank <1303>, inverter <111>, and control system <407> for control of inverter operation and coordination with grid components, having bottom trench <101> for moving via forklift). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/implement the energy storage module components of Takaguchi to incorporate the teachings of Zhang by arranging the module components together to be moveable by forklift as recited for purposes of providing a convenient combined AC power supporting battery device that is easily transported (see Zhang: [0033-0034], Figs. 1-4).

Response to Arguments
Applicant's arguments filed 8 October 2021 have been fully considered but they are not persuasive. See also rejections above for additional discussion.
Regarding Applicant's arguments (pg. 13) that Takaguchi does not anticipate claims 1, 7, 12-13 because the indicated battery and controller are not "commonly housed" within the "energy storage module", the argument is not persuasive because the features argued are not actually required by the claim recitations under broadest reasonable interpretation. As also discussed above, the term "module" is generally a non-structural term (however not presently invoking 35 USC 112(f) due to recitation of further structure comprising the energy storage module), potentially referring to a group of components or some functional concept for example, and therefore does not require for example any limitation on the physical construction of the module's components, common housing, or similar. The disclosure of the individual components of the energy storage module by Takaguchi is therefore sufficient to anticipate the claim limitations as they are currently recited under broadest reasonable interpretation. It is additionally noted that where some suggestion of physical construction features are recited such as in claims 19 and 21, that such design of an energy storage module with combined components is also obvious in light of the prior art as discussed above.
Regarding Applicant's arguments (pg. 13) that Takaguchi does not anticipate amended claim recitation regarding effect of the supplemental power reducing deflection and reacting time to return to normal operating status, the arguments are not persuasive because (i) the recitation appears to describe the inherent behavior of a standard generator responding to sudden load changes with the assistance of a faster acting battery which is disclosed by Takaguchi, and (ii) the claim recitation does not meaningfully limit the actual arrangement, structure, or operation of the battery, inverter, and generator as to whether they are operated in a particular manner necessary to otherwise achieve the recited results.
Regarding aspect (i), Applicant's corresponding PGPUB (US20200251910) appears to discuss the effects in [0049-0053], Figs. 4-5. The effects described in the disclosure are tied to the inherent nature of a conventional combustion/gas-fired generator having relatively slow response to load change and fluctuation in output when a load change is applied, and that the faster direct discharge of supplemental power from the battery thereby mitigates these fluctuations. There is no other disclosure of special operation of the battery, inverter, and generator, necessary to achieve these benefits aside from the battery helping to provide supplemental power in response to the change in load. As discussed specifically in the rejection above, Takaguchi also discloses essentially the exact same scenario and benefits (see Takaguchi: [0060-0062], [0084-0087], [0092], Figs. 10, 12A-D, 15A-D) in that the power generators responding to sharp load/demand changes would be unstable alone and that supplemental power is provided by the battery in response to the detected instability and thereby mitigates the effects. Furthermore, Takaguchi explicitly depicts a general reduction in fluctuation of power being output by the generator and a faster correction of the frequency on power grid being supplied by the generator in [0084-0087], [0092], Figs. 12A-C, 15A-D. Applicant's remarks only state that Takaguchi is silent regarding the amended recitation without addressing this portion of the disclosure. Additionally, further prior art concerning similar systems also suggest that the described behavior is merely inherent to the effects of load transients on a standard generator, as well as the associated benefits of having a faster acting battery help supply power during load transient (see for example: Algrain, US2014/0159365: [0024], [0035] and Hunt, US2016/0359328: [0019], [0023], [0036]). Considering Applicant's own disclosure, information regarding inherent and standard operations of generators with variable loads, and the 
Regarding aspect (ii), Applicant's arguments that Takaguchi does not anticipate the amended recitation is further unpersuasive because the amended recitation generally does not positively introduce any additional structure/component/arrangements required by the system, nor specify a particular manner of operating any of the components to achieve the recited effects. For example, the claim as recited does not positively recite system arrangement with the variable load, and does not actually provide any specific further limitation as to the manner that the step/operation of increasing supplemental power is provided in relation to achieving the effect. Additionally, claim recitation describing a contrasting system (i.e. a system where some generator operational parameter is adjusted alone in response to variable load) does not significantly limit the system actually being claimed under broadest reasonable interpretation. If there were some further necessary structure/operation required of the system to actually achieve the recited results, such as specific generator type/capacity/power output control algorithm, specific battery inverter structure/power output control algorithm/control parameters, specific load type/sizing relative to generator, limitation forbidding additional components, etc., they are not presently claimed. One of ordinary skill would therefore understand the claim recitation as at best describing the inherent effects of the battery supporting generator in response to variable load as discussed regarding aspect (i) above, or under broadest reasonable interpretation not actually providing any specific additional 
The presently recited features pertaining to basic operation of an energy storage module supporting generator providing power to variable load therefore appears to continue to be anticipated by and obvious in view of the prior art. A significant number of prior art references would also similarly appear to anticipate or make obvious the basic arrangement and operation of the overall system, some of which are cited below. Additional details pertaining to the physical construction of the energy storage module also appear to be basic and known design considerations also obvious in light of the prior art. It is therefore not presently apparent what disclosed features would be distinguished and nonobvious over the prior art. It is recommended Applicant consider the cited prior art in relation to Applicant's disclosure, and if it is believed specific structure, arrangement of components, or specific operation of components in the system would be distinguished and nonobvious over the prior art to those skilled in the art, that such features be explicitly and clearly claimed. Applicant is reminded that claim language is given its broadest reasonable interpretation, and that particularly recitation of intended results or ability to provide some general benefit without recitation of the specific structure and operation necessary to achieve the result may raise issues under 35 USC 112(b) or are at best not particularly limiting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Algrain (US2014/0159365), Hunt (US2016/0359328) disclose generator systems having supplemental battery power output control to regulate effects of variable loading that would also anticipate/make obvious the claimed limitations and may have further features similar to intended embodiments. See also attached PTO-892 for additional references relevant to the disclosed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                           

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836